DETAILED ACTION
Applicant’s amendment and remarks received 24 June 2022 have been fully considered.  Claims 1-30 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a multi-chip package assembly/method comprising a substrate, a first semiconductor chip attached to the substrate, a second semiconductor chip attached to the substrate such that a portion of the second semiconductor chip overhangs an edge of the substrate, wherein a first v-groove array for receiving a plurality of optical fibers is present within the portion of the second semiconductor chip that overhangs the edge of the substrate and an optical fiber assembly including the plurality of optical fibers positioned and secured within the first v-groove array of the second semiconductor chip, the optical fiber assembly including a second v-groove array configured to align the plurality of optical fibers to the first v- groove array of the second semiconductor chip, wherein an end of each of the plurality of optical fibers is exposed for optical coupling within an optical fiber connector of the optical fiber assembly, the optical fiber connector located at a distal end of the optical fiber assembly relative to the second semiconductor chip in addition to the accompanying features of the independent claims.
A close prior art of record is previous discussed U.S. Patent Application Publication 2018/0196196 to Byrd.  Byrd teaches a multi-chip package assembly/method of manufacturing comprising a first chip attached to a substrate, a second semiconductor photonic chip attached to the substrate, wherein a first v-groove array for receiving a plurality of optical fibers and an optical fiber assembly including the plurality of optical fibers positioned and secured within the first v-groove array of the second semiconductor chip, the optical fiber assembly including a second groove configured to align the plurality of optical fibers to the first v-groove array of the second semiconductor chip, wherein an end of each of the plurality of optical fibers is exposed for optical coupling within an optical fiber connector of the optical fiber assembly, the optical fiber connector located at a distal end of the optical fiber assembly relative to the second semiconductor chip.  However, chips (110 and 115) are not attached to the substrate (125) and therefore cannot overhang the end of the substrate as required by the claim language.  Furthermore, see Applicant’s remarks received 24 June 2022, pages 10-11.
Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference A is the printed publication of the current application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874